

117 S2936 IS: To amend the CARES Act and the Internal Revenue Code of 1986 to modify the treatment of related individuals under the employee retention tax credit.
U.S. Senate
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2936IN THE SENATE OF THE UNITED STATESOctober 5, 2021Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the CARES Act and the Internal Revenue Code of 1986 to modify the treatment of related individuals under the employee retention tax credit.1.Treatment of related individuals under employee retention tax credit(a)Amendments to CARES Act(1)In generalSection 2301(e) of the Coronavirus Aid, Relief, and Economic Security Act is amended by inserting (applied without regard to the phrase (determined with the application of section 267(c)) in subparagraph (A) thereof) after 51(i)(1). (2)Effective dateThe amendment made by this subsection shall apply to wages paid after March 12, 2020.(b)Amendment to Internal Revenue Code of 1986(1)In generalSection 3134(e) of the Internal Revenue Code of 1986 is amended by inserting (applied without regard to the phrase (determined with the application of section 267(c)) in subparagraph (A) thereof) after 51(i)(1).(2)Effective dateThe amendment made by this subsection shall apply to wages paid after June 30, 2021.